UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of. incorporation or organization) (IRS Employer Identification Number) 180 Linden Ave., Westbury, New York 11590 (Address of principal executive offices) Registrant’s Telephone Number (516) 997-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes[X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No[X] Number of Shares Outstanding of Common Stock, $.001 Par Value, at May 10, 2012 – 158,682,110 Page 1 Vasomedical, Inc. and Subsidiaries INDEX PART I – FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS (unaudited) 3 CONSOLIDATED CONDENSED BALANCE SHEETS as of March 31, 2012 andDecember 31, 2011 (audited) 3 CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS for the Three Months Ended March 31, 2012 and March 31, 2011 4 CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS for the Three Months Ended March 31, 2012 and March 31, 2011 5 NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 6 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 4 - CONTROLS AND PROCEDURES 22 PART II - OTHER INFORMATION 23 ITEM 6 – EXHIBITS: 23 Page 2 ITEM 1 - FINANCIAL STATEMENTS Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED BALANCE SHEETS (in thousands, except per share data) March 31, 2012 December 31, 2011 ASSETS (unaudited) (audited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts and other receivables, net of an allowance for doubtful accounts and commission adjustments of $2,089 at March 31, 2012 and $2,163 at December 31, 2011 Receivables due from related parties 41 Inventories, net Financing receivables, net 20 19 Deferred commission expense Deferred related party consulting expense - current portion Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $1,493 at March 31, 2012 and $1,774 at December 31, 2011 GOODWILL FINANCING RECEIVABLES, net 11 16 DEFERRED RELATED PARTY CONSULTING EXPENSE - 85 OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued commissions Accrued expenses and other liabilities Sales tax payable Income taxes payable Deferred revenue - current portion Deferred gain on sale-leaseback of building - current portion 18 31 Deferred tax liability, net Notes payable due to related party 3 Total current liabilities LONG-TERM LIABILITIES Deferred revenue Other long-term liabilities 73 Total long-term liabilities COMMITMENTS AND CONTINGENCIES (NOTE N) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; nil shares issued and outstanding at March 31, 2012, and December 31, 2011 - - Common stock, $.001 par value; 250,000,000 shares authorized; 158,182,110 and 153,186,295 shares issued and outstanding at March 31, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) - Total stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. Page 3 Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (in thousands, except per share data) Three monthsended March 31, Revenues Equipment sales $ $ Equipment rentals and services Commissions Total revenues Cost of revenues Cost of sales, equipment Cost of equipment rentals and services Cost of commissions Total cost of revenues Gross profit Operating expenses Selling, general and administrative Research and development Total operating expenses Operating loss ) ) Other income (expenses) Interest and financing costs (3
